            Case 3:20-cv-05910-LB Document 108 Filed 10/27/20 Page 1 of 3




 1 MICHAEL W. BIEN – 096891                        THOMAS R. BURKE – 141930
     ERNEST GALVAN – 196065                        DAVIS WRIGHT TREMAINE LLP
 2   VAN SWEARINGEN – 259809                       505 Montgomery Street, Suite 800
     BENJAMIN BIEN-KAHN – 267933                   San Francisco, California 94111-6533
 3   ALEXANDER GOURSE – 321631                     Telephone:    (415) 276-6500
     AMY XU – 330707                               Facsimile:    (415) 276-6599
 4   ROSEN BIEN                                    Email:        thomasburke@dwt.com
     GALVAN & GRUNFELD LLP
 5   101 Mission Street, Sixth Floor               DAVID M. GOSSETT – Admitted Pro Hac Vice
     San Francisco, California 94105-1738          DAVIS WRIGHT TREMAINE LLP
 6   Telephone:    (415) 433-6830                  1301 K Street N.W., Suite 500 East
     Facsimile:    (415) 433-7104                  Washington, D.C. 20005-3366
 7   Email:        mbien@rbgg.com                  Telephone:    (202) 973-4216
                   egalvan@rbgg.com                Facsimile:    (202) 973-4499
 8                 vswearingen@rbgg.com            Email:        davidgossett@dwt.com
                   bbien-kahn@rbgg.com
 9                 agourse@rbgg.com                JOHN M. BROWNING – Pro Hac Vice
                   axu@rbgg.com                      forthcoming
10                                                 DAVIS WRIGHT TREMAINE LLP
   KELIANG (CLAY) ZHU – 305509                     1251 Avenue of the Americas, 21st Floor
11 DEHENG LAW OFFICES PC                           New York, New York 10020-1104
   7901 Stoneridge Drive #208                      Telephone:    (212) 603-6410
12 Pleasanton, California 94588                    Facsimile:    (212) 483-8340
   Telephone:    (925) 399-5856                    Email:        jackbrowning@dwt.com
13 Facsimile:    (925) 397-1976
   Email:        czhu@dehengsv.com
14
   ANGUS F. NI – Admitted Pro Hac Vice
15 AFN LAW PLLC
   502 Second Avenue, Suite 1400
16 Seattle, Washington 98104
   Telephone:    (773) 543-3223
17 Email:        angus@afnlegal.com

18 Attorneys for Plaintiffs
19                                UNITED STATES DISTRICT COURT

20                 NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

21 U.S. WECHAT USERS ALLIANCE,                       Case No. 3:20-cv-05910-LB
     CHIHUO INC., BRENT COULTER,
22   FANGYI DUAN, JINNENG BAO, ELAINE                STIPULATION AND [PROPOSED]
     PENG, and XIAO ZHANG,                           ORDER RE SEALED MATERIALS
23                  Plaintiffs,                      Judge: Hon. Laurel Beeler
24           v.
                                                     Trial Date:     None Set
     DONALD J. TRUMP, in his official capacity
25   as President of the United States, and
     WILBUR ROSS, in his official capacity as
26   Secretary of Commerce,
27                  Defendants.

28
     [3641641.1]                                                       Case No. 3:20-cv-05910-LB
                        STIPULATION AND [PROPOSED] ORDER RE SEALED MATERIALS
            Case 3:20-cv-05910-LB Document 108 Filed 10/27/20 Page 2 of 3




 1                 In connection with its October 23, 2020 Order Denying Motion to Stay (“Order”),
 2 the Court instructed the parties to file a joint statement regarding the redaction and sealing
 3 of information related to Tencent’s mitigation proposal. See ECF 105. Because the sealed
 4 material in the Court’s Order reflects information that was designated by Tencent as
 5 confidential business information when submitted to the Department of Commerce, the
 6 parties would like to give Tencent through its outside counsel an opportunity to provide the
 7 parties with its position on the issues raised by the Court and, if necessary, to defend any
 8 equities in sealing on its own accord. In furtherance of this goal, the parties stipulate to:
 9 (1) sharing with Tencent the Court’s sealed Order Denying Motion to Stay (ECF 104); and
10 (2) extending the time for the parties to file their joint statement responsive to the Court’s
11 request until noon (PST) on Tuesday, November 3, 2020.
12
13 DATED: October 26, 2020                       Respectfully submitted,
14                                               ROSEN BIEN GALVAN & GRUNFELD LLP
15
16                                               By: /s/ Michael W. Bien
17                                                   Michael W. Bien

18                                               Attorneys for Plaintiffs
19
20
21
22
23
24
25
26
27
28
     [3641641.1]                                                           Case No. 3:20-cv-05910-LB
                                                     2
                            STIPULATION AND [PROPOSED] ORDER RE SEALED MATERIALS
            Case 3:20-cv-05910-LB Document 108 Filed 10/27/20 Page 3 of 3




 1 DATED: October 26, 2020                         UNITED STATES DEPARTMENT OF JUSTICE
                                                   CIVIL DIVISION, FEDERAL PROGRAMS
 2                                                 BRANCH
 3                                                 JEFFREY BOSSERT CLARK
 4                                                 Acting Assistant Attorney General

 5                                                 JOHN V. COGHLAN
                                                   Deputy Assistant Attorney General
 6                                                 ALEXANDER K. HAAS
 7                                                 Branch Director

 8                                                 DIANE KELLEHER
                                                   Assistant Branch Director
 9
10                                                 By: /s/ Serena M. Orloff
                                                       SERENA M. ORLOFF
11                                                     MICHAEL DREZNER
12                                                     STUART J. ROBINSON
                                                       AMY E. POWELL
13                                                     Attorneys
14
                                                   Attorneys for Defendants
15
16
17                                         FILER’S ATTESTATION
18                 As required by Local Rule 5-1(i)(3), I, Michael W. Bien, attest that I obtained
19 concurrence in the filing of this document from Serena M. Orloff, and that I have
20 maintained records to support this concurrence.
21 DATED: October 26, 2020                            /s/ Michael W. Bien
                                                      Michael W. Bien
22
23
24                 PURSUANT TO STIPULATION, IT SO ORDERED.
25
           October 27, 2020
26 DATED: ___________________                         _____________________________________
                                                      Hon. Laurel Beeler
27                                                    United States District/Magistrate Judge
28
     [3641641.1]                                                           Case No. 3:20-cv-05910-LB
                                                     3
                            STIPULATION AND [PROPOSED] ORDER RE SEALED MATERIALS
